Citation Nr: 1603902	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 10, 2014, and 40 percent thereafter for residuals of prostate cancer, to include restoration of the previously assigned 100 percent rating.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected prostate cancer residuals.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1959, and from September 1960 to July 1978, with service in the Republic of Vietnam from August 1967 to May 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In July 2012, the Board remanded this case for further development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


REMAND

While the Board regrets the delay, the claims on appeal require additional action prior to final adjudication.

The Veteran was initially awarded service connection for prostate cancer by way of a December 2007 rating decision, which awarded a 100 percent rating effective March 6, 2007, the date of his cancer diagnosis.  In January 2010, the RO issued a rating decision proposing to reduce the rating to 10 percent.  In August 2010, the RO issued a rating decision reducing the rating to 10 percent, effective November 1, 2010.  The Veteran appealed the 10 percent rating assigned and contends that a higher rating is warranted.  The Board remanded the matter in July 2012 for further evidentiary development, to include development of a TDIU claim.  In July 2014, the RO issued a rating decision awarding a 20 percent evaluation, effective November 1, 2010, and a 40 percent evaluation, effective April 10, 2014.  The Veteran has expressed continued disagreement with the ratings assigned for his prostate cancer residuals.  Moreover, the Veteran has indeed confirmed his claim of entitlement to a TDIU due to his prostate cancer.  That claim is also before the Board.  

The evidence of record is not adequate to consider the impact of the Veteran's prostate cancer residuals on his employability.  The Veteran's ratings are assigned primarily due to the severity of his urinary incontinence.  The severe impact of this symptom on his employment capabilities is relevant to both the rating claim and the TDIU claim, thus rendering these claims intertwined.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  

In October 2012, a VA physician completed a disability questionnaire related to the Veteran's prostate cancer, and recognized the residual urinary and fecal incontinence.  As to the impact on the Veteran's ability to work, the physician stated that the uncontrollable fecal incontinence prevents the Veteran's ability to obtain work.  The physician did not discuss the impact of the urinary incontinence on the Veteran's ability to work.  In April 2014, another physician completed a disability benefits questionnaire and confirmed that the Veteran's urinary and fecal incontinence impact his ability to work.  The form instructed the physician to describe the impact, but the physician filling out this form did not do so.  On remand, the RO or Appeals Management Center (AMC) should obtain an opinion related to whether the prostate cancer residuals markedly interfere with the Veteran's employment, and/or render him unable to obtain and maintain substantially gainful employment.

The Board also observes the Veteran's contention that a rating should be awarded for the fecal incontinence associated with his prostate cancer.  To date, the RO has not adjudicated this aspect of the Veteran's claim.  On remand, the RO or AMC should consider whether a separate rating should be awarded due to the Veteran's fecal incontinence.  

The matter of restoration of the 100 percent rating for prostate cancer is deferred until such time that the evidence of record is fully developed as to all aspect of the Veteran's prostate cancer residuals.

Accordingly, the case is REMANDED to the RO or AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to treatment of any prostate cancer residuals, to include urinary and fecal incontinence.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Once the record is complete to the extent possible, the RO or AMC should arrange for all pertinent evidence of record to be reviewed by a physician with sufficient expertise to determine the relationship, if any, between the Veteran's prostate cancer and the treatment for it and his fecal incontinence.  Specifically, the physician should state an opinion as to whether there is a 50 percent or better probability that the fecal incontinence was caused or permanently worsened by the prostate cancer or the treatment for the prostate cancer. 

The rationale for all opinions expressed must also be provided.  The rationale for the opinion must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine the impact of the service-connected prostate cancer residuals on the Veteran's employability during the pendency of this claim (November 1, 2010, to the present).  

The physician is asked to express an opinion concerning the effects of the prostate cancer residuals on the Veteran's ability to function in an occupational setting, to include an opinion as to whether the symptoms of the prostate cancer residuals (a) markedly interfere with the Veteran's employment, and/or (b) would preclude the Veteran from obtaining or maintaining any form of substantially gainful employment.  If the physician is of the opinion that the Veteran has been rendered unemployable by his prostate cancer residuals, the examiner should attempt to state when during the period from November 1 2010, to the present the symptoms became so severe that they rendered the Veteran unemployable.  

The rationale for the opinion must be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should readjudicate the issues on appeal, to include the appropriate rating for prostate cancer residuals, including whether a separate rating is warranted for fecal incontinence, whether a TDIU is warranted due to the prostate cancer residuals, and whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  If the benefits sought are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




